IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,410


EX PARTE ELEAZAR AGUILERA GARCIA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NO. CR-049296-B IN THE 93RD DISTRICT COURT

OF HIDALGO COUNTY



 Per curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, TEX.CODE CRIM.PROC.  Applicant was convicted of attempted capital
murder and engaging in organized criminal activity.  Punishment, enhanced by a prior
conviction, was assessed at imprisonment for twenty years.  No appeal was taken from
these convictions.
	Applicant contends that his pleas were involuntary because they were entered
pursuant to an agreement that the sentences would run concurrently with previously
imposed federal sentences, but that federal authorities are not giving Applicant credit on
his federal sentences for time served in the Texas Department of Criminal Justice,
Criminal Institutions Division.  The trial court has entered findings that Applicant's pleas
were involuntary because they were entered pursuant to an agreement which cannot be
fulfilled.  Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681
(Tex.Crim.App. 1985).
	Relief is granted.  Applicant's convictions in cause number CR-049296-B in the
93rd Judicial District Court of Hidalgo County are set aside, and Applicant is remanded to
the Sheriff of Hidalgo County to answer the charges against him.
	A copy of this opinion shall be sent to the Texas Department of Criminal Justice,
Criminal Institutions Division.
DELIVERED: May 17, 2006.
DO NOT PUBLISH